Exhibit No. 10.3
** Portions of this exhibit have been omitted pursuant to Rule 601(b)(10) of
Regulation S-K. The omitted information is not material and would likely cause
competitive harm to the registrant if publicly disclosed.




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered on August 8,
2019 and effective as of July 1, 2019 (the “Effective Date”), by and between
TEXAS PACIFIC LAND TRUST (the “Trust”) and SAMEER PARASNIS (“Employee”).


WHEREAS, the Trust wishes to employ Employee, and Employee wishes to be employed
by the Trust, as Executive Vice President, Chief Commercial Officer, upon the
terms and conditions set forth below.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:


1.Employment. The Trust agrees to employ Employee, and Employee agrees to be
employed by the Trust, for the period stated in Section 3 hereof and upon the
terms and conditions herein provided.


2.Position and Responsibilities. Employee shall serve as Executive Vice
President, Chief Commercial Officer of the Trust. Employee shall be responsible
for such duties as are commensurate with his office and shall be a direct report
to the Chief Executive Officer of the Trust.


3.Term. Except as otherwise provided in this Agreement, Employee’s term of
employment under this Agreement shall commence on the Effective Date and
continue until December 31, 2022 (the “Term”). Thereafter, this Agreement shall
automatically renew for subsequent periods of one (1) year (“Renewal Term”),
unless either party provides written notice to the other at least 120 days prior
to the end of the Term (or any Renewal Term thereafter) of its intention not to
renew this Agreement or unless this Agreement is otherwise terminated as set
forth in this Agreement. The period during which Employee is employed by the
Trust under this Agreement is hereinafter referred to as the “Employment Term.”
The Trustees’ or Employee’s decision not to extend the Term of this Agreement
shall not constitute an employment termination eligible for severance under the
terms of this Agreement, and Employee’s continued employment thereafter, if any,
will be on an at will basis until terminated by either party for any reason.


4.Compensation, Reimbursement of Expenses, Benefits.


a.Salary. For all services rendered by Employee in any capacity during the
Employment Term, including, without limitation, service as an executive or
officer of the Trust, or any subsidiary, affiliate, or division thereof, the
Trust shall pay Employee as compensation an annual salary (the “Base Salary”) at
the rate of $700,000 per year commencing with the Effective Date, which Base
Salary shall be paid in periodic payments in accordance with the Trust’s usual
payroll practices. The Base Salary shall be reviewed in good faith by the
Nominating, Compensation and Governance Committee of the Trust, or in the
absence thereof, the Trustees, based upon Employee’s performance, not less often
than annually.


b.Cash Bonus. During the Employment Term, Employee shall be eligible for an
annual cash bonus of up to 300% of the Base Salary for the same year (the “Cash
Bonus”) as determined in accordance with reasonable and customary performance
metrics to be developed annually by the Trustees of the Trust (“Trustees”) in
consultation with the Employee, but subject to the ultimate decision of the
Trustees. With respect to the calendar year 2019 only, the Cash Bonus shall be
prorated for the period of employment since the Effective Date, and determined
as set forth in Exhibit A. The Cash Bonus, if any, shall be paid no later than
March 15th of the year following the year in which the Bonus is earned (i.e.,
March 15, 2020 for the Cash Bonus earned in 2019), provided, however, that
except as set forth in Sections 5 and 6 of this Agreement, Employee shall be
eligible for the Cash Bonus for a year only to the extent he continued to be
employed by the Trust through the end of that year; and provided further, that,
until such time as Employee becomes eligible to participate in an equity
compensation plan established by the Trust, Employee shall use no less than
twenty-five percent (25%) of the value of the Cash Bonus (net of estimated
taxes) to purchase shares of the Trust’s common stock; such purchase shall be
completed no later than six (6) months after payment of the Cash Bonus has been
completed unless, at that time Employee is in possession of material non-public
information in which event the purchase shall occur as soon as practically
available in accordance with Federal securities laws. The Trust’s exercise of
its decision not to renew this Agreement voluntarily pursuant to the terms of
Section 3 shall not affect Employee’s right to receive any calendar year bonus
that has already accrued and remains to be paid. Further, the requirement upon
Employee to use any portion of a Cash Bonus to purchase shares of the Trust’s
common stock shall not apply in any situation where a Section 5 notice of
termination has been issued.





--------------------------------------------------------------------------------

Exhibit No. 10.3
c.Retention Bonus. Employee shall be entitled to a retention bonus in the amount
of eight hundred seventy five thousand dollars ($875,000) which shall be payable
in three installments as follows-- The first payment of two hundred ninety one
thousand, six hundred sixty seven dollars ($291,667) will be made on March 15,
2020; the second payment of two hundred ninety one thousand, six hundred and
sixty seven dollars ($291,667) will be paid within 30 days of the second
anniversary of Employee’s start date; and the final installment of two hundred
ninety one thousand, six hundred and sixty six dollars ($291,666) will be paid
within 30 days of the third anniversary of Employee’s start date. Except as
provided in Section 5(c) of this Agreement, all payments will be subject to
Employee being actively employed by the Trust on the applicable payment date. In
addition, if Employee voluntarily resigns without Good Reason (as defined
below), before the third anniversary of his start date, Employee will forfeit
any portion(s) of the Retention Bonus not yet paid. To be clear, the Retention
Bonus will not count towards the percentage applicable for Cash Bonus or any
other benefits.


d.Reimbursement of Expenses. The Trust shall pay, or reimburse Employee for all
reasonable travel, entertainment, and other expenses incurred by Employee in the
performance of Employee’s duties under this Agreement, consistent with Trust
policy for senior executives.


e.Employee Benefits. During the Employment Term, Employee will be entitled to
participate in all benefits plans provided to its executives of like status from
time to time in accordance with the applicable plan, policy or practices of the
Trust.


f.Vacation. Employee shall be entitled to four (4) weeks of paid vacation each
year of the Term, pro-rated for partial calendar years of employment, subject to
the Trust’s usual vacation policy for full-time employees that may be in effect
from time to time.


g.Relocation Allowance. To assist Employee with his relocation to Dallas no
later than October 31, 2020, subject to Employee’s continued employment with the
Trust through the payment date(s), the Trust shall pay Employee one hundred
thousand dollars ($100,000) to cover home finding trips, final move, and
miscellaneous related expenses. Up to one-half of the relocation benefits under
this subparagraph (g) may be disbursed upon Employee’s request, prior to his
relocation. The remaining one-half of the benefit shall be disbursed upon
completion of Employee’s relocation in 2020.


h.Long Term Incentive Benefits. Employee shall be eligible to participate in any
long-term incentive (“LTI”) program, established by the Trustees in their sole
discretion. The terms of any such LTI and specifically those for which Employee
shall be eligible, shall be determined at such time, and upon such terms, as the
Trustees may from time to time determine. Unless otherwise provided in an LTI
award agreement or notice, Employee shall be eligible for the LTI benefits for a
year only to the extent he continues to be employed by the Trust until and as of
the day such benefit is payable.


i.Tax Withholdings. The salary, bonus and any benefits payable to Employee under
this Agreement shall be subject to all applicable deductions and withholdings
required by federal, state, and local law.


j. Indemnification. The Trust shall (the “Indemnification Provisions”) (i)
indemnify Employee, as a director or officer of the Trust or a trustee or
fiduciary of an employee benefit plan of the Trust against all liabilities and
reasonable expenses that Employee may incur in any threatened, pending, or
completed action, suit or proceeding, whether civil, criminal or administrative,
or investigative and whether formal or informal, because Employee is or was a
director or officer of the Trust or a trustee or fiduciary of such employee
benefit plan, other than any such liabilities or expenses directly resulting
from Employee’s gross negligence, misconduct or fraudulent or criminal acts, and
(ii) pay for or reimburse the reasonable expenses incurred by Employee in the
defense of any proceeding to which Employee is a party because Employee is or
was a director or officer of the Trust or a trustee or fiduciary of such
employee benefit plan and for which Employee is entitled to indemnification
under clause (i), subject to such written documentation, itemization and
substantiation as the Trustees may reasonably request provided such does not
destroy attorney-client privilege or work to impair Employee’s defense. The
rights of Employee under the Indemnification Provisions shall survive the
termination of the employment of Employee with the Trust for a period of six
years. Additionally, to the extent that the Trust maintains a directors’ and
officers’ liability insurance policy (or policies), or an errors and omissions
liability insurance policy (or policies), covering individuals who are current
or former officers or directors of the Trust, Employee shall be entitled to
coverage under such policies on the same terms and conditions (including,
without limitation, with respect to scope, exclusions, amounts and deductibles)
as are provided to other senior executives of the Trust, while Employee is
employed with the Trust and for a period of at least six years thereafter.


k.The Trust shall reimburse the Employee’s attorney directly for their fees, up
to a maximum of twenty thousand dollars ($20,000), incurred in connection with
the review and negotiation of this Agreement.






--------------------------------------------------------------------------------

Exhibit No. 10.3
5.Termination.



a.Resignation. Employee may terminate the Employment Term and his employment
with the Trust for no reason (i.e., without Good Reason) by providing the Trust
with at least four weeks’ notice in writing (the “Resignation Notice Period”).
Employee shall continue to work for the Trust during the Resignation Notice
Period unless the Trust waives this obligation, in which case the Trust will pay
Employee any accrued and unpaid wages and vacation pay, less permitted statutory
deductions and withholdings to the end of the Resignation Notice Period. Except
as otherwise provided in the preceding sentence, Employee shall receive only the
following from the Trust in connection with Employee’s resignation without Good
Reason during the Employment Term: (i) any unpaid Base Salary accrued through
the termination date, (ii) a lump sum payment for any accrued but unused
vacation pay, (iii) rights to elect continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) at Employee’s sole expense,
and (iv) a lump sum payment for any previously unreimbursed business expenses
incurred by Employee on behalf of the Trust during the Employment Term
(collectively, such (i) through (iv), plus payment through the Resignation
Notice Period if the Trust waives the employment condition per the above, being
the “Accrued Rights”), less permitted statutory deductions and withholdings. The
Accrued Rights described in clauses (i) and (ii) shall be paid within fifteen
(15) days after the date of termination (or such earlier date as may be required
by applicable law).


b.Termination for Cause. Except as specifically set forth in this Agreement, the
Trust may terminate the Employment Term and Employee’s employment with the Trust
at any time for Cause. Upon termination of employment for Cause during the
Employment Term, Employee shall receive only the Accrued Rights, less permitted
statutory deductions and withholdings. “Cause” for these purposes shall mean any
of the following:


1.Employee’s willful refusal to follow the lawful directions of the CEO or the
Trustees, which directions are consistent with normal business practice and not
inconsistent with this Agreement;


2.Employee’s indictment or conviction of, or plea of nolo contendere to, (i) any
felony or (ii) another crime involving dishonesty or moral turpitude, or
Employee’s engaging in any embezzlement, financial misappropriation or fraud
related to his employment with the Trust;


3.Employee engaging in any willful misconduct or gross negligence or willful act
of dishonesty, including any violation of federal securities laws, or violence
or threat of violence, which is materially injurious to the Trust or any of its
subsidiaries or affiliates;


4.Employee’s repeated abuse of alcohol or drugs (legal or illegal) that, in the
Trustees’ reasonable judgment, materially impairs his ability to perform his
duties hereunder; or


5.Employee’s willful and knowing breach or violation of any material provision
of this Agreement, including, but not limited to, the confidentiality,
non-solicitation and non-competition provisions set forth herein.


Notwithstanding anything in this Section 5(b), no event or condition described
in Sections 5(b)(1), (3), (4), or (5) shall constitute Cause unless (y) within
ninety (90) days from the Trustees first acquiring actual knowledge of the
existence of the Cause condition, the Trustees provide Employee written notice
of its intention to terminate Employee’s employment for Cause and the specific
factual grounds and rationale for such termination; and (z) the Trustees, by a
majority vote of its members, terminate Employee’s employment with the Trust
within twenty (20) days of the written notice being provided to Employee in (y),
above. For purposes of this Section 5(b), any attempt by Employee to correct a
stated Cause condition shall not be deemed an admission by Employee that the
Trustee’s assertion of Cause is valid.


c.Termination without Cause or by Employee for Good Reason. The Trust may
terminate Employee’s employment at any time without Cause upon thirty (30) days
advance notice. If, during the Employment Term, Employee’s employment is
terminated by the Trust without Cause or by Employee for Good Reason, the Trust
shall provide Employee with:


i.the Accrued Rights, less permitted statutory deductions and withholdings;


ii.any earned (as determined uniformly with respect to other recipients of
similar cash bonuses) Cash Bonus for the prior calendar year that had not yet
been paid as of Employee’s employment termination;





--------------------------------------------------------------------------------

Exhibit No. 10.3
iii.to the extent Employee terminates after 2019, and after the first quarter of
any subsequent year, a pro rata portion of the actual Cash Bonus for the year in
which Termination occurs, with such amount to be determined and payable
similarly with respect to the relevant year’s Cash Bonus being determined and
paid to all other eligible employees of the Trust (but no later than March 15 of
the year following the year of termination);


iv.the vested but unpaid LTI Benefits;


v.the full amount of any and all Retention Bonus that remains unpaid as of the
termination, payable within thirty (30) days following Employee’s termination
date;


vi.the unpaid Relocation Allowance (provided Employee has relocated), payable
within thirty (30) days following Employee’s termination date; and


vii.Severance Pay pursuant to, and subject to the requirements of, Section 6 or
7 below, as applicable.



For purposes of this Agreement, “Good Reason” shall mean any of the events
listed in the following subparagraphs (1), (2), (3), (4) and (5), provided the
additional notice and procedural requirements set forth in the below flush
paragraph are satisfied:


1.a 10% or more diminution in Employee’s Base Salary as in effect on the last
day of the immediately preceding calendar year or a 30% or greater reduction in
the amount of Employee’s target Cash Bonus as compared to the 2019 Target Cash
Bonus (as defined on Exhibit A but annualized as the number in Exhibit A is for
the partial period from Effective Date to December 31, 2019 only);


2.a material diminution in Employee’s title, or the nature or scope of
Employee’s authority, duties, or responsibilities from those applicable to him
on the Effective Date;


3.the Trust requiring Employee to be based at any office or location that is
more than 25 miles from Employee’s principal place of employment as of the
Effective Date (which the parties hereto stipulate and agree shall be Dallas,
Texas);


4.a material breach by the Trust of any material term or provision of this
Agreement, which shall include a failure by any acquiring entity or successor to
the Trust in a Change in Control (as defined below) to assume this Agreement in
its entirety as of consummation of such Change in Control; or


5.a failure by the Trust to maintain a directors’ and officers’ liability
insurance policy (or policies), or an errors and omissions liability insurance
policy (or policies), covering Employee.


In order for one of the events set forth in (1), (2), (3), (4) or (5) to
constitute a Good Reason, (x) Employee must notify the Trustees in writing of
such fact and the reasons therefore no later than 90 days after Employee knows
or should have known that the relevant event has occurred, (y) such grounds for
termination (if susceptible to correction) are not corrected by the Trustees
within thirty (30) days after Employee’s notice (or, in the event that such
grounds cannot be corrected with thirty (30) days, Trustees have not taken all
reasonable steps within such thirty-day (30) period to correct such grounds as
promptly as practicable thereafter); and (z) Employee terminates Employee’s
employment with the Trust within thirty (30) days following expiration of such
thirty-day (30) period. Failure to satisfy the requirements of this paragraph
will result in there not being a termination for Good Reason for purposes of
this Agreement.


d.Termination Due to Death or Disability. The Employment Term and Employee’s
employment will automatically terminate upon Employee’s death or Disability. In
the event of such termination during the Employment Term, the Trust shall pay
Employee (or, in the event of Employee’s death, Employee’s estate or designated
nominee) the amounts due and at the time pursuant to subparagraphs (i), (ii),
(iii), (iv), (v) and, provided Employee has relocated, (vi) of Section 5(c), and
shall have no further obligations to Employee or any other person thereafter.
For purposes of this Agreement, “Disability” shall mean Employee’s inability, as
a result of Employee’s incapacity due to physical or mental illness, to perform
the essential functions of his position hereunder for a period of 180
consecutive days, or for a total of 180 days (whether or not consecutive) in any
365-consecutive-day period, as determined by the Trustees in their reasonable
discretion.


e.Notice of Termination. Any termination of employment by the Trust or Employee
during the Employment Term shall be communicated by a written “Notice of
Termination” to the other party hereto given in accordance with Section 9(b) of
this Agreement. In the event of a termination by the Trust for Cause or by
Employee for Good Reason, the Notice of



--------------------------------------------------------------------------------

Exhibit No. 10.3
Termination shall (i) indicate the specific termination provision in this
Agreement relied upon, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated, and (iii) with respect to a
termination for Cause, specify the date of termination. The failure by Employee
or the Trust to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of Employee or the Trust, respectively, hereunder or preclude Employee or the
Trust, respectively, from asserting such fact or circumstance in enforcing
Employee’s or the Trust’s rights hereunder.


6.Severance and Other Benefits.


a.Subject to Section 5(c), and except as otherwise provided in this Section 6,
the Trust shall have no obligations to Employee for any period subsequent to the
effective date of any termination of the Employment Term and Employee’s
employment, except for the Accrued Rights.


b.Notwithstanding the provisions of paragraph (a) of this Section 6, and except
as provided in Section 7 of this Agreement, in the event of (i) a termination of
Employee by the Trust other than for Cause, or (ii) a voluntary termination by
Employee for Good Reason, in either case, during the Employment Term, the Trust
will pay Employee as follows:


i.the Accrued Rights, less permitted statutory deductions and withholdings;


ii.the amounts set forth in Sections 5(c)(ii) through (vi);


iii.(A) if such termination occurs during the first thirty (30) months of the
Term, an amount equal to two times (2x) the average of Employee’s Base Salary
and Cash Bonus for the two years (for other than 2019, annualized for any
partial year) preceding the year in which the termination takes effect; and (B)
if such termination occurs after the first thirty (30) months of the Term, an
amount equal to one times (1x) the average of Employee’s Base Salary and Cash
Bonus for the one year preceding the year in which the termination takes effect.
For purposes of clarification, if termination of the Employee occurs before
payment of the first Cash Bonus after the Effective Date, then the Cash Bonus
for purposes of clause (A) will be equal to the 2019 Target Cash Bonus (as
defined on Exhibit A and not annualized); and


iv.Up to eighteen (18) months of continued group health, dental and/or vision
coverage elected by Employee for himself and/or his eligible dependents,
pursuant to and subject to the applicable provisions of COBRA, which coverage
shall be paid for in full by the Trust (the “COBRA Benefits”).


c.Subject to Section 9(i), any Accrued Rights, the amounts set forth in Sections
5(c)(ii) through (vi), and Severance Pay payable to Employee under this
Agreement upon his “separation from service” (as defined under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”)) shall be paid to
Employee no later than the eighth (8th) day that immediately follows expiration
of the Revocation Period (as such term is defined in Section 7 of the general
release attached hereto as Exhibit B). In addition, Employee shall only be
entitled to Severance Pay, the amounts set forth in Sections 5(c)(ii) through
(vi) and COBRA Benefits hereunder if Employee signs (and does not rescind, as
may be permitted by law) the foregoing general release ; however, if the
Consideration Period or Revocation Period (as defined within Section 7 of such
release) straddles two (2) taxable years of Employee, then the Trust shall pay
the foregoing amounts in the second of such taxable years, regardless of the
taxable year in which Employee actually delivers the executed release of claims.



7.Termination Related to a Change in Control. If Employee’s employment is
terminated by the Trust without Cause, or by Employee for Good Reason, or upon
the failure of the Trust to renew the Employment Term, in either case within 24
months after a Change in Control (as defined below) that occurs during the
Employment Term, then:


a.Subject to Sections 6(c) and 7(c) the Trust shall pay Employee within thirty
(30) days after the later of Employee’s termination or execution of the Waiver
and Release under Exhibit B, the following amounts and benefits, which shall be
in lieu of the amounts set forth in Section 6 hereof:


i.The Accrued Rights, less permitted statutory deductions and withholdings;


ii.The amounts set forth in Sections 5(c)(ii) through (vi);


iii.Severance Pay in an amount equal to 2.99 times the greater of (A) the
average of Employee’s total Base Salary and Cash Bonus for the two years
(annualized for any partial year) preceding the year of



--------------------------------------------------------------------------------

Exhibit No. 10.3
the Change in Control, or (B) Employee’s Base Salary and target Cash Bonus for
the year in which the Change in Control occurs, subject to reduction in
accordance with Section 7(c), provided, however, that if the Change in Control
occurs in 2019, the Severance Pay amount shall be 50% of the amount otherwise
determined under this subparagraph (ii). For purposes of clarification, if
termination of the Employee occurs before payment of the first Cash Bonus after
the Effective Date then Cash Bonus will be equal to 2019 Target Cash Bonus (as
defined on Exhibit A but annualized as the number in Exhibit A is for the
partial period from Effective Date to December 31, 2019 only); and


iv.The COBRA Benefits.


b.For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:


i.Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than (x)
a trustee or other fiduciary holding securities under an employee benefit plan
of the Trust or any Affiliate, or (y) any corporation owned, directly or
indirectly, by shareholders of the Trust in substantially the same proportions
as their ownership of the Trust’s common stock, becomes the “beneficial owner”
(as defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Trust representing 30% or more of the total voting power
represented by the Trust’s then outstanding voting securities;


ii.The sale or disposition by the Trust of all or substantially all of the
Trust’s assets;


iii.The Trustees as of the Effective Date (the “Incumbent Trustees”) and any
successor Trustee whose appointment as a Trustee is endorsed by the Incumbent
Trustees or any such duly-endorsed successor Trustee cease to constitute a
majority of the Trustees; or


iv.A merger or consolidation of the Trust with any other corporation, other than
a merger or consolidation which would result in the voting securities of the
Trust outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Trust or such surviving entity
or its parent outstanding immediately after such merger or consolidation.


Notwithstanding anything in this Section 7(b) to the contrary, any conversion of
the Trust to a corporate structure shall not be deemed a Change in Control if
the equityholders of the Trust have the same proportionate ownership both before
and after such conversion.


c.Section 280G. If any of the payments or benefits received or to be received by
Employee (including, without limitation, any payment or benefits received in
connection with a Change in Control or Employee’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would be subject to the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then Employee shall receive either
(y) the 280G Payments as reduced to the minimum extent necessary to ensure that
no portion of the 280G Payments is subject to the Excise Tax or (z) the 280G
Payments with the Excise Tax, whichever of the foregoing (y) or (z) that
provides Employee with the greater after-tax benefit. Any reduction made
pursuant to this section will be made in a manner determined by the Trust that
is consistent with the requirements of Section 409A. The reduction of payments
and benefits hereunder, if applicable, shall be made by reducing, first,
payments or benefits to be paid in cash hereunder in the order in which such
payment or benefit would be paid or provided (beginning with such payment or
benefit that would be made last in time and continuing, to the extent necessary,
through to such payment or benefit that would be made first in time) and, then,
reducing any benefit to be provided in-kind hereunder in a similar order.


d.All calculations and determinations under this section will be made by an
independent accounting firm or independent tax counsel appointed by the Trust
(“Tax Counsel”) whose determinations shall be conclusive and binding on the
Trust and Employee for all purposes. For purposes of making the calculations and
determinations required by this section, Tax Counsel may rely on reasonable,
good faith assumptions and approximations concerning the application of Section
280G and Section 4999 of the Code including, but not limited to, the value of
Employee’s obligations under Sections 8(d) and (e) of this Agreement and
reasonable compensation for services performed by Employee to the Trust (or any
successor thereto) in the future. In order to assess whether payments under this
Agreement or otherwise qualify as reasonable compensation that is exempt from
being a parachute payment under Section 280G of the Code, the Trust and, with
the Trust’s written consent, the



--------------------------------------------------------------------------------

Exhibit No. 10.3
Tax Counsel may, but shall not be required to, retain the services of an
independent valuation expert. The Trust and Employee shall furnish the Tax
Counsel with such information and documents as Tax Counsel may reasonably
request in order to make its determinations under this Section, and the costs of
such determination shall be borne equally by the Trust and Employee.


8.Confidential Information; Non-Competition; Non-Solicitation; Enforceability.


a.Employee shall not at any time, whether before or after the termination of the
Employment Term and Employee’s employment with the Trust, divulge, furnish or
make accessible to anyone (other than in the ordinary course of the business of
the Trust) any non-public knowledge or information with respect to confidential
or secret designs, processes, formulae, plans, devices, material, intellectual
property, contracts, financials, or research or development work of the Trust,
or with respect to any other confidential or secret aspect of the business of
the Trust, all of which, together with the property described in the following
paragraph, is referred to herein as “Confidential Information.” For purposes of
clarification, Confidential Information does not include any knowledge or
information that is publicly disclosed by the Trust.


b.Upon termination of the relationship, or at any time earlier at the request of
the Trust, Employee shall immediately deliver to the Trust, and will not keep in
his possession, recreate or deliver to anyone else, all property and materials
belonging to the Trust or clients of the Trust, including without limitation,
documents, software, records, data, photographs, notes and correspondence and
copies or reproductions, computers, telephones, badges, business cards,
handbooks, policy manuals, software and hardware manuals and directories. If
Employee makes an unauthorized disclosure of any Confidential Information,
Employee will notify the Trust as soon as the Employee himself becomes aware or
should have become aware of its occurrence and use reasonable efforts to
retrieve the lost or improperly disclosed Confidential Information.


c.During his employment, Employee shall devote substantially all of Employee’s
business time to the performance of the services and duties as may be delegated
by the Trust. Employee shall not, directly or indirectly, engage or become
interested in (as owner, stockholder, partner, or otherwise) the operation of
any business in competition (direct or indirect) with the Trust within the
Restricted Territory (as defined below). This Paragraph 8(c) shall not apply to
Employee’s ownership of less than 5% of the stock of a corporation whose stock
is traded on a nationally recognized stock exchange, or to his service on the
Advisory Board of Diversified Gas & Oil PLC or alternatively it’s 100% owned
U.S. subsidiary Diversified Gas & Oil Corporation.


d.For a period of one (1) year from and after the cessation of Employee’s
employment with the Trust (which period shall be reduced to six (6) months
solely in the case of a resignation by Employee without Good Reason), Employee
shall not, directly or indirectly, participate in any Restricted Activity (as
defined below) within the Restricted Territory (as defined below).


•For purposes of this Agreement, “Restricted Territory” means the following
Counties in the State of Texas: Reeves, Loving, Culberson, Midland, Upton,
Glasscock and Ector.


•For purposes of this Agreement, “Restricted Activity” means, either directly or
indirectly, owning, managing, engaging in, operating, controlling, working for,
consulting with, rendering services to, doing business with, sharing
Confidential Information with, utilizing Confidential Information for the
benefit of, solicitation of the Trust’s customers or other protected business
relationships for purposes of seeking to induce such customers to alter or end
their relationship with the Trust, maintaining any interest in (proprietary,
financial or otherwise) or participating in the ownership, management,
operations or control of, any business, in whatever form (including, without
limitation, proprietorship, partnership or corporate), which competes with any
significant business of the Trust in existence as of the date of this Agreement
or from time to time (a “Competing Business”); provided, however, that, the
Employee on a post-termination of employment basis may engage in investment
banking, merchant banking and asset management businesses, even if such
businesses have a Competing Business within the Restricted Territory, but only
if the Employee is not personally engaging in a Competing Business within the
Restricted Territory. For the avoidance of doubt, it is understood by Employee
and the Trust that a Competing Business is a person or entity that is engaged in
the business of the Trust as such business exists at the time of Employee’s
employment termination.


•As used herein, “competes with” means engaging in land management, water
business, or another line of business that the Trust developed or was engaged in
during the Employment Term, for any person or entity other than for the Trust,
which is the same as or similar to or is in competition with, or has a use
allied to, or may be substituted for or supplied by, any product, program,
process, system or service of the Trust, whether in existence or under
development during Employee’s employment with the Trust, or about which Employee
acquired Confidential Information during his employment with the Trust.





--------------------------------------------------------------------------------

Exhibit No. 10.3
e.During the Employment Term (and except on behalf of the Trust), and for a
period of twelve (12) months from and after the cessation of Employee’s
employment with the Trust, for whatever reason, Employee agrees that he will not
directly or indirectly call upon any of the clients, suppliers or business
partners to whom the Trust provided services, or with whom Trust dealt, in the
twenty-four (24) months prior to the cessation of Employee’s employment, and
with whom Employee had contact or about whom Employee obtained Confidential
Information during his employment with the Trust for the purpose of inducing
said customer, supplier or business partner to alter or end its relationship
with the Trust or to do business with a Competing Business or person or entity
that is preparing to establish a Competing Business; provided, however, that the
foregoing shall only apply with respect to the Restricted Activities within the
Restricted Territory. For the same time period, Employee also agrees that he
will not directly or indirectly solicit or attempt to solicit any employee,
agent, vendor or independent contractor of the Trust to alter or terminate
his/her/its employment or other relationship with the Trust or breach any
agreement with or obligation owed to the Trust, provided, however, that Employee
may continue to work with Chris Steddum and such employment of Chris Steddum
shall not be a violation of this subsection (e).


f.Employee recognizes that the foregoing covenants are a prime consideration for
the Trust to enter into this Agreement and that the Trust’s remedies at law for
damages in the event of any breach shall be inadequate. In the event that
Employee commits any breach of the covenants and agreements set forth above,
Employee acknowledges that the Trust would suffer substantial and irreparable
harm, and that such harm to the Trust may be impossible to measure in monetary
damages. Accordingly, Employee hereby agrees that in such event, the Trust may
be entitled to temporary and/or permanent injunctive relief to enforce the
provisions of this Agreement and prevent a breach or contemplated breach, all
without prejudice to any and all other remedies that the Trust may have at law
or in equity and that the Trust may elect or invoke.



g.In the event that Employee violates any provision of this Section 8, in
addition to any injunctive relief and damages, to which Employee acknowledges
Company would be entitled, all severance payments to Employee, if any, shall
cease and those already made will be forfeited.


h.The provisions of this Section 8 shall survive the termination of this
Agreement.


9.General Provisions.


a.Entire Agreement. This Agreement and the Exhibits attached hereto contain the
entire understanding between the parties hereto and supersede any prior
understandings regarding the employment of Employee.


b.Notices. Any notice required to be given by the Trust hereunder to Employee
shall be in proper form if signed by a Trustee giving notice. Until one party
shall advise the other in writing to the contrary, notices shall be deemed
delivered:


•to the Trust if delivered to each of the Trustees in person, by email or, if
mailed, by certified, registered or overnight mail, postage prepaid to:


John Norris
Norris & Weber, PLLC
3811 Turtle Creek Boulevard
Suite 400
Dallas, Texas 75219


And


David E. Barry
Two Riverway
Suite 1010
Houston, Texas 77056


With a Copy to: Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attn: Karyn Fulton, Esq.


•to Employee if delivered to Employee in person, by email or, if mailed, by
certified, registered or overnight mail, postage prepaid to:





--------------------------------------------------------------------------------

Exhibit No. 10.3
Sameer Parasnis
2310 Thicket Ridge Lane
Houston, TX 77077


With a Copy to: Hunton Andrews Kurth LLP
200 Park Avenue
New York, New York 10166
Attn: Richard Kronthal, Esq. and Anthony Eppert, Esq.


c.Successors and Assigns. This Agreement shall inure to the benefit of each of
the Trust and its successors, assigns and legal representatives, and shall be
binding upon Employee and Employee’s heirs and legal representatives. This
Agreement may be assigned by the Trust to any successor entity to the Trust by
operation of law or otherwise, provided, however, that this Agreement must be
assumed in its entirety by any acquiring entity or successor entity to the Trust
as of consummation of a Change in Control transaction of the Trust or otherwise
such failure shall be considered a material breach of this Agreement for
purposes of Section 5(c). This Agreement and Employee’s obligations hereunder
shall not be subject to assignment or delegation by Employee in any form without
the prior consent of the Trust.


d.Amendment. This Agreement may not be modified or amended except by an
agreement in writing signed by the parties hereto and approved in writing by the
Trustees.


e.Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.


f.Severability. In the event that any provision or any portion of any provision
hereof becomes or is declared by a court of competent jurisdiction or arbitrator
to be illegal, unenforceable, or void, this Agreement shall continue in full
force and effect without said provision or portion of provision.


g.Headings. The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.


h.Governing Law, Arbitration and Venue. This Agreement shall be governed by the
laws of the State of Texas, without regard to choice-of-law principles. The
parties consent to personal and exclusive jurisdiction and venue Dallas County
in the State of Texas. Any controversy or claim arising out of or relating to
(i) Employee’s employment with the Trust and/or (ii) this Agreement, or the
breach therefore, shall be settled by binding arbitration administered by the
American Arbitration Association in accordance with its Employment Arbitration
Rules before one arbitrator in Dallas, Texas, and judgment on the award rendered
by such arbitrator may be entered in any court having jurisdiction thereof. The
decision arrived at by the arbitrator shall be binding upon all parties to the
arbitration and no appeal shall lie therefrom, except as provided by the Federal
Arbitration Act. These arbitration procedures are intended to be the exclusive
method of resolving any claim or dispute arising out of or related to this
Agreement, including the applicability of this Section, provided, however, that
either party seeking injunctive relief in connection with a breach or
anticipated breach of this Agreement will be authorized to do so in a state or
federal court of competent jurisdiction within Dallas County in the State of
Texas.


If there is any arbitration, action, or proceeding pursuant to Section 9(h) of
this Agreement or otherwise, alleging a breach of this Agreement, then the
prevailing party in any such arbitration, action, or proceeding, shall be
entitled to recover from the non-prevailing party, in addition to any other
relief awarded, its reasonable and necessary attorneys’ fees, costs, and
expenses incurred in such arbitration, action, or proceeding. If there is no
prevailing party, each party will pay its own attorneys’ fees, costs, and
expenses. Whether a prevailing party exists shall be determined solely by the
arbitrator on a claim-by-claim basis, and such arbitrator, in his or her sole
discretion, shall determine the amount of reasonable and necessary attorneys’
fees, costs, and/or expenses, if any, for which a party is entitled.


i.Section 409A. This Agreement is intended to either avoid the application of,
or comply with, Section 409A of the Code. To that end this Agreement shall at
all times be interpreted in a manner that is consistent with Section 409A of the
Code. Notwithstanding any other provision in this Agreement to the contrary, the
Trust shall have the right, in its sole discretion, to adopt such amendments to
this Agreement or take such other actions (including amendments and actions with
retroactive effect) as it determines is necessary or appropriate for this
Agreement to comply with Section 409A of the Code or an exemption therefrom.
Further:





--------------------------------------------------------------------------------

Exhibit No. 10.3
i.Any reimbursement of any costs and expenses by the Trust to Employee under
this Agreement shall be made by the Trust in no event later than the close of
Employee’s taxable year following the taxable year in which the cost or expense
is incurred by Employee. The expenses incurred by Employee in any calendar year
that are eligible for reimbursement under this Agreement shall not affect the
expenses incurred by Employee in any other calendar year that are eligible for
reimbursement hereunder and Employee’s right to receive any reimbursement
hereunder shall not be subject to liquidation or exchange for any other benefit.


ii.Any payment following a separation from service that would be subject to
Section 409A(a)(2)(A)(i) of the Code as a distribution following a separation
from service of a “specified employee” (as defined under Section
409A(a)(2)(B)(i) of the Code) shall be made on the first to occur of (i) ten
(10) days after the expiration of the six-month (6) period following such
separation from service, (ii) death, or (iii) such earlier date that complies
with Section 409A of the Code.


iii.Each payment that Employee may receive under this Agreement (and any right
to a series of installment payments) shall be treated as a “separate payment”
for purposes of Section 409A of the Code.


iv.A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “nonqualified deferred compensation” (within the
meaning of, and subject to, Section 409A of the Code) upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A of the Code and, for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment,” or like terms shall mean “separation from service.”


j.Survival. This Agreement shall terminate upon the termination of employment of
Employee; provided, however, that provisions of this Agreement shall survive to
the extent expressly provided for in a specific provision and also as necessary
to give effect to the intent of the parties, including, but not limited to, the
provisions for post-termination payments in Sections 5, 6, and 7 of this
Agreement.
















[SIGNATURES ON NEXT PAGE]





--------------------------------------------------------------------------------

Exhibit No. 10.3
IN WITNESS WHEREOF, and intending to be legally bound, the Trust has caused this
Agreement to be executed by a duly authorized officer of the Trust, and Employee
has signed this Agreement, all as of the Effective Date first written above.









EMPLOYEE:  TEXAS PACIFIC LAND TRUST:By:/s/ Sameer Parasnis By:/s/ Tyler
GloverSameer ParasnisTyler Glover, Chief Executive Officer






--------------------------------------------------------------------------------

Exhibit No. 10.3
EXHIBIT A




The following are the performance metrics with respect to Section 4(b) of the
Employment Agreement that was entered into by and between TEXAS PACIFIC LAND
TRUST and SAMEER PARASNIS, effective as of July 1, 2019.





MilestoneBonusThe Trust’s net income as reported in Form 10 K annually to the
SEC (excluding for purposes of the 2019 and 2018 calendar years, proceeds of the
WPX land sale, but adding back for purposes of 2019, an amount equal to any
taxes or professional fees related to the WPX land sale and any professional,
legal or other fees and expenses associated in any manner with the 2019 proxy
contest) (“Net Income”) is at least [**]% of the Trust’s Net Income for 2018.
$1,350,000 (the “2019 Target Cash Bonus”)
The Trust’s Net Income for 2019 is at least [**]%, but less than [**]% of the
Trust’s Net Income for 2018.The Cash Bonus will be (a) $135,000 (i.e., 10% of
$1,350,000) if Net Income in 2019 equals [**]% of Net Income in 2018, (b)
$1,215,000 (i.e., 90% of $1,350,000) if Net Income in 2019 equals or exceeds
[**]% (but is less than [**]%) of Net Income in 2018, and (c) between $135,000
and $1,215,000 determined by linear interpolation, if Net Income in 2019 is
greater than [**]% but less than [**]% of the 2018 Net Income amount. Net Income
for 2019 is less than [**]% of Net Income for 2018$0  




--------------------------------------------------------------------------------

Exhibit No. 10.3
EXHIBIT B


TEXAS PACIFIC LAND TRUST
WAIVER AND RELEASE


THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is made and
entered into by and between Texas Pacific Land Trust (the “Trust”) and Sameer
Parasnis (“Employee”), each referred to collectively as the “Parties,” and
individually as “Party.”


WHEREAS, the Trust and Employee are parties to a certain Employment Agreement
dated July 1, 2019 (the “Employment Agreement”);


WHEREAS, pursuant to the Employment Agreement, in consideration of the right to
receive the severance benefits set forth in Sections 5, 6 and 7 of the
Employment Agreement (the “Severance Benefits”), Employee must sign, return and
not revoke this Waiver and Release;


WHEREAS, the Trust has executed and delivered this Waiver and Release to
Employee for Employee’s review and consideration as of ______________ the
(“Delivery Date”);


WHEREAS, Employee acknowledges that, by virtue of Employee’s age, the Age
Discrimination in Employment Act (“ADEA”) (29 U.S.C. §§ 621 et seq.) may provide
Employee with certain rights this Waiver and Release will extinguish. Employee
is advised to consult with an attorney about these rights before signing this
Waiver and Release; and


WHEREAS, Employee and the Trust each desire to settle all matters related to
Employee’s employment by the Trust.


NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in the Employment Agreement and in this Waiver and Release,
and for other good and valuable consideration, the sufficiency and receipt of
which is hereby acknowledged, the Parties agree as follows:


1. Termination of Employment. The Parties agree that Employee’s employment
relationship with the Trust, including all other offices and positions Employee
has with the Trust and all of its subsidiaries, affiliates, joint ventures,
partnerships or any other business enterprises, as well as any office or
position as a fiduciary or with any trade group or other industry organization
which he holds on behalf of the Trust or its subsidiaries or affiliates, shall
be automatically terminated effective at _____ on the ______________ (the
“Termination Date”).


2. Release of Trust. In consideration for the right to receive the Severance
Benefits in accordance with the terms of the Employment Agreement and the mutual
promises contained in the Employment Agreement and in this Waiver and Release,
Employee (on behalf of Employee, Employee’s heirs, administrators,
representatives, executors, successors and assigns) hereby releases, waives,
acquits and forever discharges the Trust, its predecessors, successors, parents,
shareholders, subsidiaries, assigns, agents, current and former directors,
officers, employees, partners, representatives, and attorneys, affiliated
companies, and all persons acting by, through, under or in concert with the
Trust (collectively, the “Released Parties”), from any and all demands, rights,
disputes, debts, liabilities, obligations, liens, promises, acts, agreements,
charges, complaints, claims, controversies, and causes of action of any nature
whatsoever, whether statutory, civil, or administrative, Employee now has or may
have against any of the Released Parties, arising at any time on or before the
execution of this Waiver and Release, in connection with Employee’s employment
by the Trust or the termination thereof.


This release specifically includes, but is not limited to, any claims of
discrimination, harassment, or retaliation of any kind, breach of contract or
any implied covenant of good faith and fair dealing, tortious interference with
a contract, intentional or negligent infliction of emotional distress, breach of
privacy, misrepresentation, defamation, wrongful termination, or breach of
fiduciary duty; provided, however, the foregoing release shall not release the
Trust from the performance of its obligations under this Waiver and Release.


Additionally, this release specifically includes, but is not limited to, any
claim or cause of action arising under Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Americans With Disabilities Act, 42
U.S.C. §§ 1981; Texas Commission on Human Rights Act; Texas Labor Code §§ 21.001
et seq.; Texas Labor Code §§ 451.001 et seq.; the Age Discrimination in
Employment Act of 1967; the Employment Retirement Income Security Act of 1974,
29 U.S.C. §§ 1001 et seq.; the Family and Medical Leave Act; the Fair Labor
Standards Act; the Worker Adjustment and Retraining Notification Act; the
Rehabilitation Act of 1973; or any other federal, state or local statute or
common law cause of action of similar effect regarding employment related causes
of action of employees against their employer.





--------------------------------------------------------------------------------

Exhibit No. 10.3
Employee hereby waives and releases Employee’s ability or right to participate
in any class or collective action against any of the Released Parties in any
forum, either as a class representative, party plaintiff, or absent class
member, asserting any claims referenced herein. This Waiver and Release
includes, but is not limited to, claims arising under the Fair Labor Standards
Act (“FLSA”) and any state wage payment law that a court may find to have not
otherwise been waived under this Waiver and Release. In such a case, to the
extent the claim was not otherwise waived or released, Employee may assert a
claim against any of the Released Parties on Employee’s own behalf, but Employee
may not do so within or otherwise participate in a class or collective action
against the Trust or any of the Released Parties.


3. Waiver of Certain Claims, Rights or Benefits. Without in any way limiting the
generality of Section 2 of this Waiver and Release, by executing this Waiver and
Release and accepting the Severance Benefits, Employee specifically agrees to
release all claims, rights, or benefits Employee may have for age discrimination
arising out of or under the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621, et seq., as currently amended, or any equivalent or comparable
provision of state or local law, including, but not limited to, the Texas
Commission on Human Rights Act.


4. Acknowledgements and Obligations of Employee.


(a) Employee represents and acknowledges that in executing this Waiver and
Release, Employee does not rely and has not relied upon any representation or
statement made by the Trust, or its agents, representatives, or attorneys
regarding the subject matter, basis or effect of this Waiver and Release or
otherwise, and that Employee has engaged or had the opportunity to engage an
attorney of Employee’s choosing in the negotiation and execution of this Waiver
and Release. Employee acknowledges Employee has the right to consult with
counsel of Employee’s choosing with regard to the review of this Waiver and
Release.


(b) EMPLOYEE UNDERSTANDS THAT BY SIGNING AND NOT REVOKING THIS WAIVER AND
RELEASE, EMPLOYEE IS WAIVING ANY AND ALL RIGHTS OR CLAIMS WHICH EMPLOYEE MAY
HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT FOR AGE DISCRIMINATION
ARISING FROM EMPLOYMENT WITH THE TRUST, INCLUDING, WITHOUT LIMITATION, THE RIGHT
TO SUE THE COMPANY IN FEDERAL OR STATE COURT FOR AGE DISCRIMINATION. EMPLOYEE
FURTHER ACKNOWLEDGES EMPLOYEE (i) DOES NOT WAIVE ANY CLAIMS OR RIGHTS THAT MAY
ARISE AFTER THE DATE EMPLOYEE EXECUTES THIS WAIVER AND RELEASE; (ii) WAIVES
CLAIMS OR RIGHTS ONLY IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF
VALUE TO WHICH EMPLOYEE IS ALREADY ENTITLED; (iii) HAS BEEN ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT AND (iv) AGREES THAT EMPLOYEE
HAS ENTERED INTO THIS WAIVER AND RELEASE KNOWINGLY AND VOLUNTARILY.


(c) Except with respect to Severance Benefits owed to Employee, Employee
acknowledges that Employee has been fully compensated for all labor and services
performed for the Trust and has been reimbursed for all business expenses
incurred on behalf of the Trust through the Termination Date, and the Trust does
not owe Employee any expense reimbursement amounts, or wages, including vacation
pay or paid time-off benefits.


(d) Notwithstanding anything contained in this Waiver and Release to the
contrary, this Waiver and Release does not waive, release, or discharge: (i) any
right to file an administrative charge or complaint with, or testify, assist, or
participate in an investigation, hearing, or proceeding conducted by, the Equal
Employment Opportunity Commission, the Texas Workforce Commission, or other
similar federal or state administrative agencies, although Employee waives any
right to monetary relief related to any filed charge or administrative
complaint; (ii) claims that cannot be waived by law, such as claims for
unemployment benefit rights and workers’ compensation; (iii) claims for
indemnity under any indemnification agreement with the Trust or under its
organizational documents, as provided by applicable state law or under any
applicable insurance policy with respect to Employee’s liability as an employee,
director or officer of the Trust or its affiliates; (iv) any right to file an
unfair labor practice charge under the National Labor Relations Act; (v) any
rights to vested benefits, such as pension or retirement benefits, the rights to
which are governed by the terms of the applicable plan documents and award
agreements; (vi) to receive award or monetary recovery pursuant to the
Securities and Exchange Commission’s whistleblower program; (vii) Employee’s
ability to challenge the validity of this Waiver and Release under the ADEA and
the Older Workers Benefit Protection Act of 1990 (29 U.S.C. §§ 621 et seq.);
(viii) the Company’s obligations to provide payments or benefits under the
Employment Agreement; or (ix) to any rights as an equityholder of the Company.


(e) Employee acknowledges and agrees the Employment Agreement, including, but
not limited to, Sections 8(d) and 8(e) thereof, sets forth certain obligations
of Employee which remain in effect following the Termination Date, and except as
expressly set forth herein, nothing in this Waiver and Release shall modify such
ongoing obligations, the continued performance of which by Employee are a
condition of the Trust’s obligations hereunder.





--------------------------------------------------------------------------------

Exhibit No. 10.3
(f) Employee represents and warrants Employee has returned to the Trust, by no
later than the date Employee executes this Waiver and Release, all Trust
property and confidential information, including, without limitation, all
expense reports, notes, memoranda, records, documents, employment manuals,
credit cards, keys, pass keys, computers, electronic media (including flash
drives), office equipment and sales records and data, together with any and all
other information or property, no matter how produced, reproduced or maintained,
kept by Employee in his possession and pertaining to the business of the Trust.


(g) Employee represents and warrants that, with respect to the Trust’s equity
securities, any and all transactions reportable under Section 16 of the
Securities Exchange Act of 1934, as amended, that occurred on or prior to the
Termination Date have been timely and properly reported by Employee to the Trust
in accordance with the Trust’s policies and procedures.


(h) Employee acknowledges that neither the Trust nor anyone on its behalf has
made any representations, warranties, or promises of any kind regarding the tax
consequences of the payment of proceeds referenced herein. Except for amounts
withheld by the Trust, Employee understands and agrees that Employee will be
responsible for paying any taxes, interest, penalties, or other amounts due on
the payments. Employee further agrees to indemnify the Trust for, and hold it
harmless from, any additional taxes, interest, penalties, or other amounts for
which the Trust may later be held liable as a result of any failure by Employee
to comply with Employee’s obligations under this Section, including costs and
attorneys’ fees reasonably incurred by the Trust in recovering such amounts from
Employee.


(i) Employee represents that Employee has not filed any complaints, claims, or
actions against the Trust with any state, federal, or local agency or court, or
that if Employee has, Employee agrees to withdraw and dismiss with prejudice (or
cause to be withdrawn and dismissed with prejudice) any complaint, claim,
action, or charge filed with any state, federal, or local agency or court.
Employee further agrees that no other person or entity may bring any claim on
Employee’s behalf falling within the terms of this Waiver and Release and that,
should any such claim be brought on Employee’s behalf, Employee will cooperate
with the Trust and/or any other released party that may be affected and its or
their attorneys, in seeking a prompt dismissal of that claim. Employee
acknowledges and affirmatively states Employee knows of no facts which may lead
to or support any complaints, claims, actions, or charges against the Trust in
or through any state, federal, or local agency or court.


(j) Employee agrees the Released Parties are not obligated, now or in the
future, to offer employment to Employee or to accept services or the performance
of work from Employee directly or indirectly. Employee agrees not to seek or
accept any employment, independent contractor, or other relationship with any of
the Released Parties. Employee agrees, in the event such employment occurs in
the future, this provision shall serve as good and just cause for termination of
that employment. Employee knowingly and voluntarily waives all rights, if any,
Employee may have under federal and/or state law to re-hire by, or reinstatement
of employment with any of the Released Parties.


(k) Employee agrees to reasonably cooperate with the Trust and use Employee’s
best efforts in responding to all reasonable requests by the Trust for
assistance and advice relating to matters and procedures in which Employee was
involved. Employee also covenants to cooperate in defending or prosecuting any
claim or other action which arises, whether civil, criminal, administrative or
investigative, in which Employee participation is required in the best judgment
of the Trust by reason of Employee’s former employment with the Trust. Upon the
Trust’s request, Employee will use Employee’s best efforts to attend hearings
and trials, to assist in effectuating settlements, and to assist in the
procuring of witnesses, producing evidence, and in the defense or prosecution of
said claims or other actions. The Trust agrees to reimburse the Employee for all
reasonable expenses and pay a reasonable mutually agreed upon fee for the time
and efforts spent.


5. Confidential Information; Non-Competition; Non-Solicitation.


(a) Employee acknowledges and agrees that, notwithstanding anything to the
contrary in this Waiver and Release, he shall continue to be subject to and
comply with his obligations under Section 8 of the Employment Agreement
regarding Confidential Information, non-competition, and non-solicitation, which
obligations shall be fully enforceable as provided in the Employment Agreement.


(b) Employee agrees not to divulge or release this Waiver and Release or its
contents, except to Employee’s attorneys, financial advisors, or immediate
family, provided they agree to keep this Waiver and Release and its contents
confidential, or in response to a valid subpoena or court order. In the event
Employee receives a subpoena or court order requiring the release of this Waiver
and Release, its contents, or any Confidential Information, Employee will notify
Kelley Drye & Warren LLP, 101 Park Avenue, New York, New York, 10178, Attn:
Karyn E. Fulton sufficiently in advance of the date for the disclosure of such
information to enable the Trust to contest the subpoena or court order,
reasonably prompt after the receipt of the subpoena or court order, and Employee
agrees to cooperate with the Trust in any related proceeding involving the
release of this Waiver and Release or its contents or any Confidential
Information.





--------------------------------------------------------------------------------

Exhibit No. 10.3
(c) Employee agrees Employee will not make any public statement that would
adversely affect the business or reputation of the Trust or Released Parties in
any manner, at any time, even beyond the date after which Employee will receive
no further compensation or benefits pursuant to this Waiver and Release.
Employee agrees that Employee will not disparage, criticize, or speak negatively
about the Released Parties or their decisions or actions, about Released
Parties’ products, services, or operations, about any of Released Parties’ past,
present, or future directors, officers, or employees or any of their actions or
decisions, or about Released Parties’ customers. The Trustees shall, and they
shall instruct the executive officers and senior officers of the Trust, to
comply with the foregoing two sentences of this Section 5(c) vis-à-vis the
Employee.


(d) Nothing herein is intended to be or will be construed to prevent, impede, or
interfere with Employee’s right to respond accurately and fully to any question,
inquiry, or request for information regarding the Trust or Released Parties or
his or her employment with the Trust or Released Parties when required by legal
process, or from initiating communications directly with, or responding to any
inquiry from, or providing truthful testimony and information to, any Federal,
State, or other regulatory authority in the course of an investigation or
proceeding authorized by law and carried out by such agency, consistent with his
continuing obligations under the Employment Agreement. Unless prohibited by
applicable law, Employee will notify Kelley Drye & Warren LLP, 101 Park Avenue,
New York, New York, 10178, Attn: Karyn E. Fulton sufficiently in advance of the
date for the disclosure of such information to enable the Trust to contest any
such order, communication, question, inquiry or request with the applicable
authority, reasonably prompt after the receipt of such order, communication,
question, inquiry or request. Employee shall not disclose to anyone confidential
communications and documents that are protected by the Trust’s or Released
Parties’ attorney-client privilege or work product protection or any
Confidential Information in breach of the Employment Agreement.


6. Defend Trade Secrets Act. Employee is hereby notified that under the Defend
Trade Secrets Act: (a) no individual will be held criminally or civilly liable
under federal or state trade secret law for disclosure of a trade secret (as
defined in the Economic Espionage Act) that is made in: (i) confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal so that it is not
made public; and (b) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.


7. Time Period for Enforceability/Revocation of Waiver and Release. The Trust’s
obligations under this Waiver and Release are contingent upon Employee executing
and delivering this Waiver and Release to the Trust, and not revoking Employee’s
agreement to it. Employee may take up to [twenty-one (21)/forty-five (45)] days
from the Delivery Date (the “Consideration Period”) to consider this Waiver and
Release before executing it. Employee may execute and deliver this Waiver and
Release at any time during the Consideration Period. Any changes made to this
Waiver and Release after the Delivery Date will not restart the running of the
Consideration Period. Any execution and delivery of this Waiver and Release by
Employee after the expiration of the Consideration Period shall be
unenforceable, and the Trust shall not be bound thereby. Employee shall have
seven (7) days after execution of this Waiver and Release to revoke (“Revocation
Period”) Employee’s consent to this Waiver and Release by executing and
delivering a written notice of revocation to the Trust in accordance with the
Notice provision of the Employment Agreement. No such revocation by Employee
shall be effective unless it is in writing and signed by Employee and delivered
to the Trust before the expiration of the Revocation Period. Upon delivery of a
notice of revocation to the Trust, the obligations of the Parties under this
Waiver and Release shall be void and unenforceable, with the exception of
Employee’s obligation to keep this Waiver and Release confidential under Section
5 of this Waiver and Release.


8. Effective Date. This Waiver and Release shall become effective on the eighth
(8th) day following the Employee’s execution of it, provided that Employee does
not timely revoke this Waiver and Release in accordance with the provisions of
Section 7 of this Waiver and Release.


9. Governing Law, Arbitration & Venue. This Waiver and Release shall be governed
by the laws of the State of Texas, without regard to choice-of-law principles.
The parties consent to personal and exclusive jurisdiction and venue Dallas
County in the State of Texas. Any controversy or claim arising out of or
relating to this Waiver and Release, or the breach therefore, shall be settled
in accordance with Section 9(h) of the Employment Agreement.


10. Injunctive Relief. Notwithstanding any other term of this Waiver and
Release, it is expressly agreed that a breach of this Waiver and Release will
cause irreparable harm to the Trust and that a remedy at law would be
inadequate. Therefore, in addition to any and all remedies available at law, the
Trust will be entitled to injunctive and/or other equitable remedies in the
event of any threatened or actual violation of any of the provisions of this
Waiver and Release.





--------------------------------------------------------------------------------

Exhibit No. 10.3
11. Entire Agreement. The Employment Agreement and this Waiver and Release
comprise the entire agreement between the Parties pertaining to the matters
encompassed therein and herein, and supersede any other agreement, written or
oral, that may exist between them relating to the matters encompassed therein
and herein, except that this Waiver and Release does not in any way supersede or
alter covenants not to compete, non-disclosure or non-solicitation agreements,
or confidentiality agreements that may exist between Employee and the Trust,
including, but not limited to, covenants contained in the Employment Agreement.


12. Severability. If any provision of this Waiver and Release is found to be
illegal or unenforceable, such finding shall not invalidate the remainder of
this Waiver and Release, and that provision shall be deemed to be severed or
modified to the minimum extent necessary to equitably adjust the Parties’
respective rights and obligations under this Waiver and Release.


13. Execution. This Waiver and Release may be executed in multiple counterparts,
each of which will be deemed an original for all purposes. Facsimile or pdf
copies of signatures to this Waiver and Release are as valid as original
signatures.


14. Consideration of Medicare’s Interests. Employee affirms, covenants, and
warrants that Employee is not a Medicare beneficiary and is not currently
receiving, has not received in the past, will not have received at the time of
execution of this Waiver and Release or payment hereunder, to the extent
applicable, is not entitled to, is not eligible for, and has not applied for or
sought Social Security Disability or Medicare benefits. In the event any
statement in the preceding sentence is incorrect (for example, but not limited
to, if Employee is a Medicare beneficiary, etc.), the following sentences (i.e.,
the remaining sentences of this paragraph) apply. Employee affirms, covenants,
and warrants Employee has made no claim for illness or injury against, nor is
Employee aware of any facts supporting any claim against, the Released Parties
under which the Released Parties could be liable for medical expenses incurred
by Employee before or after the execution of this Waiver and Release.
Furthermore, Employee is aware of no medical expenses which Medicare has paid
and for which the Released Parties are or could be liable now or in the future.
Employee agrees and affirms that, to the best of Employee’s knowledge, no liens
of any governmental entities, including those for Medicare conditional payments,
exist. Employee will indemnify, defend, and hold the Released Parties harmless
from Medicare claims, liens, damages, conditional payments, and rights to
payment, if any, including attorneys’ fees, and Employee further agrees to waive
any and all future private causes of action for damages pursuant to 42 U.S.C. §
1395y(b)(3)(A) et seq.














[SIGNATURES ON NEXT PAGE]









--------------------------------------------------------------------------------

Exhibit No. 10.3
IN WITNESS WHEREOF, and intending to be legally bound, the Trust has caused this
Agreement to be executed by a duly authorized officer of the Trust, and Employee
has signed this Agreement, all as of the day and year first written above.









EMPLOYEE:  TEXAS PACIFIC LAND TRUST:By:By:Sameer ParasnisName:
Title:




